Title: From Alexander Hamilton to James McHenry, 4 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            NY. Nov. 4. 99
          
          I find by your letter of the thirtieth of August that Hezekiah W. Bissel one of the a Surgeon’s Mate has been particularly directed to obey my commands—It is not mentioned where he resides—I would thank to give me the information immediately as I wish to send him — to a distant command quarter—
          With g
          Secy of War
        